Citation Nr: 9908232	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  96-04 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel




INTRODUCTION

The veteran had active military service from November 1968 to 
August 1970.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a March 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
veteran's claims.  The veteran submitted a notice of 
disagreement with that rating decision in August 1995.  In 
December 1995, he was provided with a statement of the case.  
His substantive appeal was received in January 1996.


REMAND

The veteran and his representative contend in essence, that 
service connection is warranted for both an acquired 
psychiatric disorder, to include PTSD, and a right shoulder 
disorder.  In this regard, the Board observes that in 
November 1994, the veteran was diagnosed to have right 
shoulder tendonitis and schizophrenia.  When examined in May 
1998, the examining physician concluded that the diagnosis of 
PTSD could not be entirely ruled out.  

The veteran has argued that his ship, the U.S.S. Boston, 
which he served on during the Vietnam era, came under enemy 
fire.  On VA examination in November 1994, the veteran gave a 
history of a gun mount on this ship having exploded and he 
claimed that he had been knocked against a bulkhead, injuring 
his right shoulder as a result of this explosion.  On VA 
examination in May 1998, the veteran gave a history of his 
ship having been struck with enemy fire at least twice and on 
one such occasion, one of the heavy guns exploded.  The 
veteran reported that on both occasions, the ship was forced 
to go to Subic Bay for repairs, where it remained for several 
weeks.

The Board notes that a review of the veteran's service 
medical records is negative for any injury having resulted 
from an exploding gun mount.  There are several service 
clinical records indicating that the veteran complained of 
back pain following heavy lifting.  There is one clinical 
record, dated in August 1969, which reported the veteran had 
received a first degree burn to the right shoulder when he 
bumped into a coffee machine.   There is also a clinical 
record, dated in April 1969, when the veteran complained of 
nervousness, but there were no specific findings.  The 
remainder of service medical records are negative for any 
pertinent complaints.  On separation examination, in July 
1970, several scars were noted on other areas, but there were 
no complaints regarding the right shoulder and no pertinent 
findings.  Psychiatric findings were also normal.

The veteran's service personnel records are within the claims 
file and they indicate that the veteran did serve on the 
U.S.S. Boston, and the ship was reported as having been in a 
combat zone in Vietnam waters during the months of June, 
July, August, September, and October 1969.

The Board notes that the law provides that, of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardship of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b) (West 1991).

Given the veteran's contentions of having been injured during 
an explosion on the U.S.S. Boston and having been subject to 
enemy fire, the Board notes that the question of whether the 
veteran engaged in "combat" for purposes of the 
applicability of 38 U.S.C.A. § 1154(b) is an important 
question as it is related to both of the veteran's pending 
claims.  In this regard, the Board notes that while the 
veteran's service personnel records indicate that he served 
within a combat zone, that does not necessarily mean that the 
veteran actually engaged in any combat actions.  The Board 
notes that it would be premature at this time to make any 
determination as to whether or not the veteran was engaged in 
combat.  Likewise, it would be premature at this time to 
determine the well-groundedness of the veteran's claims.  
Such a determination should only be made after the RO has 
made a further effort to verify the veteran's claims of 
having been subject to enemy fire while on the U.S.S. Boston, 
and having been injured by the explosion of a gun mount.  The 
Board further notes that the veteran has provided sufficient 
detailed information to attempt such verification.

Accordingly, the Board finds that this case must now be 
remanded in order for the RO to attempt to verify the 
veteran's claimed stressor experiences and to determine 
whether he was engaged in combat.  The Board finds that 
additional development of the record should be undertaken by 
contacting the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR), formerly the U.S. Army & Joint 
Services Environmental Support Group (ESG) to attempt to 
verify the veteran's claimed stressors and to determine 
whether he was engaged in combat.  In particular, USASCRUR 
should be requested to provide information concerning the 
mission of the U.S.S. Boston during the months of June 
through October 1969, and to verify whether during that time 
the ship came under enemy fire, was hit by any enemy 
missiles, or whether a gun mount on the ship exploded 
necessitating significant repairs.

After the above development has been completed, the RO should 
determine if the record establishes that the veteran was 
engaged in combat in accordance with 38 U.S.C.A. § 1154(b) 
and whether he experienced a verified stressor or stressors.  
If so, then, and only then, the case should be referred for a 
medical examination to determine whether the veteran's 
currently diagnosed right shoulder disorder is etiologically 
related to his claimed injury in service, and to determine 
the sufficiency of the stressor(s) and whether the remaining 
elements required to support the diagnosis of PTSD have been 
met.  In such a referral, the adjudicators should specify to 
the examiner(s) precisely what combat incidents or 
stressor(s) have been accepted as established by the record, 
and the medical examiner(s) must be instructed that only 
those events may be considered in determining the veteran's 
diagnosis.  If the veteran does undergo an examination, the 
examination should determine his current diagnosis, if any, 
and it is also important that the examiner address the 
etiological relationship of any diagnosed disorder to the 
veteran's service.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO must review the entire file, 
including the veteran's previous 
statements and any additional 
information submitted by the veteran, 
and prepare a summary of all the claimed 
stressors.  This summary and all 
associated documents, to include the 
veteran's DD Form 214 and other service 
personnel records, should be sent to the 
USASCRUR, 7798 Cissna Road, Springfield, 
VA 22150.  The USASCRUR should be 
requested to provide any information 
which might corroborate the veteran's 
alleged stressors, to include a history 
of the U.S.S Boston during the months of 
June through October 1969 when it was 
present in Vietnam waters, and whether 
the U.S.S. Boston ever came under enemy 
attack or had a gun mount explode as a 
result of any such attack during that 
period of time.

2.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, as to whether 
the veteran was engaged in combat and 
whether he did experience any of his 
claimed stressor(s) and determine 
whether the evidence is sufficient to 
establish the occurrence of the 
stressor(s).  If the RO determines that 
the veteran did not engage in combat, 
and/or did not experience the claimed 
stressor(s), or the evidence is 
insufficient to establish the occurrence 
of the stressor(s), the inquiry may end 
there, and the case returned to the 
Board after compliance with the 
provisions of 38 C.F.R. § 19.31.  

3.  If, and only if, the RO determines 
that the record establishes that the 
veteran was engaged in combat or 
establishes the existence of a stressor 
or stressors, the RO should specify 
those findings for the record.  If and 
only if such is established, the RO 
should then schedule the veteran for the 
following examinations:

a.)  A VA orthopedic examination to 
ascertain the nature and likely etiology 
of any claimed right shoulder disorder.  
All indicated testing should be 
accomplished.  The examiner should be 
asked to express an opinion as to the 
medical probability that any currently 
demonstrated right shoulder disorder is 
etiologically related to service, as 
claimed by the veteran.  The examiner's 
findings should reflect a review of the 
entire historical record.  The claims 
folder, to include any records obtained 
pursuant to this remand, should be made 
available to the examiner for review 
prior to the examination.  Complete 
rationale for all opinions expressed 
should be provided.

b.)  A VA psychiatric examination in 
order to determine, after a review of 
all pertinent evidence and evaluation of 
the veteran, whether he currently meets 
the diagnostic criteria for any 
neuropsychiatric diagnosis.  Any 
necessary special studies or tests, to 
include psychological testing should be 
accomplished.  In determining whether 
the veteran experienced an inservice 
stressor that may be related to any 
diagnosed disorder, the examiner is 
hereby notified that only the verified 
history detailed in the reports provided 
by USASCRUR and/or the RO may be relied 
upon.  Based on his/her review of the 
case, the examiner should express an 
opinion, if possible, as to the medical 
probability that any currently 
demonstrated disorder is etiologically 
related to the veteran's service.  It is 
critical that the claims folder, along 
with any additional evidence requested 
above, be provided to the examiner for 
review.  The examination report should 
reflect review of pertinent material in 
the claims folder and include the 
complete rationale for all opinions 
expressed.  

4.  After the development requested 
above has been completed, the RO should 
again review the record.  If any 
determination remains unfavorable to the 
veteran, the RO should furnish him and 
his representative with a supplemental 
statement of the case, in accordance 
with 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 19.31.

Thereafter, the veteran and his representative should be 
given the opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order, following appropriate appellate 
procedure.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record.  No action is required by the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 7 -


